United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                                                   In the                                December 18, 2006
                       United States Court of Appeals                                 Charles R. Fulbruge III
                                       for the Fifth Circuit                                  Clerk
                                             _______________

                                               m 06-60295
                                             Summary Calendar
                                             _______________




       SHELTER INSURANCE COMPANIES; RICKIE CHADWICK; SANDRA CHADWICK,

                                                                Plaintiffs-Appellants,

                                                  VERSUS

                                       FORD MOTOR COMPANY,

                                                                Defendant-Appellee.


                                      _________________________

                              Appeal from the United States District Court
                                for the Northern District of Mississippi
                                           m 2:03-CV-150
                                 ______________________________



Before SMITH, WIENER, and OWEN,                            Plaintiffs Shelter Insurance Company and
  Circuit Judges.                                       Rickie and Sandra Chadwick appeal the exclu-
                                                        sion of the expert testimony of Stephen Miller
PER CURIAM:*                                            based on FED. R. EVID. 702 and Daubert v.
                                                        Merrell Dow Pharms., Inc., 509 U.S. 579
                                                        (1993), and the district court’s decision to ex-
                                                        clude the testimony without conducting an in
   *
                                                        limine hearing. Finding no abuse of discretion,
     Pursuant to 5TH CIR. R. 47.5, the court has
                                                        we affirm.
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                        I.                               under rule 702 and Daubert, Miller was not
   A fire destroyed much of the Chadwicks’               qualified to render an expert opinion on
house and their cars, including a 1993 Lincoln           whether the Town Car’s switch caused the
Town Car. Plaintiffs claim the fire originated           fire.
in the engine compartment of the Town Car,
which was manufactured by defendant Ford                     Miller had a great deal of experience as an
Motor Company (“Ford”). The fire was start-              automotive technician, inspector, and instruc-
ed, plaintiffs allege, by a malfunction in the           tor and had investigated approximately 190
Town Car’s speed control deactivation switch.            fires. But the court found that such training
                                                         and experience qualified him to opine only
   Plaintiffs cite Ford’s recall of all Town Cars        about potential causes of automobile fires
produced between November 4, 1991, and                   based on the mechanical and electrical systems
November 30, 1992, at the Wixon assembly                 of the car. He did not have sufficient knowl-
plant for a probable defect in the speed control         edge, skill, experience, training, or education
deactivation switch that could cause fires while         in fire science to render an expert opinion on
the vehicle was not being used. The Chad-                the actual causes of automobile fires. The
wicks’ Town Car was built ten days after the             holding was based on Miller’s admissions that
recall period, but plaintiffs contend that the re-       he had no training or experience in fire science.
call dates were chosen at random by Ford.
Five claims are asserted: product liability, res             After Miller’s testimony concerning the
ipsa loquitur, negligence, breach of implied             fire’s origin was excluded, the court granted
warranty of merchantability, and breach of the           summary judgment for Ford. It found that the
implied warranty of fitness for a particular             plaintiffs’ case required a showing that, with a
purpose.                                                 reasonable scientific certainty, the Town Car’s
                                                         speed control deactivation switch caused the
    The plaintiffs designated a fire cause and           fire and that without Miller’s testimony they
origin expert who opined that the fire started           could not establish that fact. The plaintiffs
in the general vicinity of the Town Car. They            raise two issues on appeal: first, whether Mil-
then designated Miller as an expert regarding            ler’s testimony was improperly excluded; and
the specific cause and origin of the fire and the        second, whether the court should have held an
allegedly defective nature of the speed control          in limine hearing before excluding the evi-
deactivation switch; Miller stated that the fire         dence.
started at the Town Car’s switch and that the
switch was defective.                                                           II.
                                                            The admissibility of expert testimony is
    The court found that Miller based his opin-          governed by rule 702, which requires courts to
ion on only two premises. First, Ford recalled           ensure that expert testimony “rests on a reli-
some Town Cars with defective switches.                  able foundation.” Daubert, 509 U.S. at 597.
Second, Ford and others have designed speed              Admissibility “is governed by the same rules,
control deactivation switches that do not cause          whether at trial or on summary judgment.”
fires. The court found that Miller was quali-            First United Fin. Corp. v. U.S. Fid. & Guar.
fied to provide expert testimony on whether              Co., 96 F.3d 135, 136-37 (5th Cir.1996). Un-
the switch was defectively designed but that,            der Daubert, district courts act as gatekeepers


                                                     2
and ensure that expert testimony is sufficiently         burn patterns, Miller replied that if one wanted
reliable before it is admitted. In this role, the        a “professional opinion,” he would want to
court “must make a preliminary assessment of             consult the plaintiffs’ fire origin expert, be-
whether the reasoning or methodology under-              cause “I’m not really qualified to do it,
lying the testimony is scientifically valid and of       butSSunfortunately, sometimes, we have to do
whether that reasoning or methodology prop-              things we’re not qualified to do, and that’sSSif
erly can be applied to the facts in issue.” Bur-         this vehicle wasn’t inside a structure, oh, it
leson v. Tex. Dep’t of Crim. Justice, 393 F.3d           would be so much simpler.” Miller stated that
577, 583-84 (5th Cir. 2004) (internal quota-             “I don’t have any fire science or anything like
tions omitted).                                          that.” When asked whether his analysis on the
                                                         burn patterns and origin of the fire was sup-
   We review the exclusion of expert testi-              ported by professional literature, he replied,
mony under Daubert for abuse of discretion.
Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243              No. Just basically what I’ve seen when you
(5th Cir. 2002). “Because a district court has              light a fire in the fireplace and things. I
broad discretion in deciding the admissibility              just SSfire moves to oxygen. And, again,
vel non of expert testimony, we will not find               that’s my opinion. I don’t have any exper-
error unless the ruling is manifestly errone-               tise in this. That’s just the way my lay-
ous.” Guy v. Crown Equip. Corp., 394 F.3d                   man’sSSI was just trying to explain what I
320, 325 (5th Cir. 2004) (citing Gen. Elec.                 thought I saw here. But, no, that may not
Co. v. Joiner, 522 U.S. 136, 141-42 (1997)).                even be accurate as far as I know. You’ll
                                                            have to ask a fire person about that.
                      III.
   The district court did not abuse its discre-             When an expert witness honestly and forth-
tion. To survive summary judgment, plaintiffs            rightly testifies that he is not qualified in a par-
had to demonstrate that the fire was caused by           ticular area, it is not an abuse of discretion for
the Town Car’s defective switch and, corre-              the court to find that the witness is unqualified,
spondingly, that the fire originated at the              under Daubert, to provide an expert opinion in
switch. The only testimony offered to prove              that area and to exclude such testimony.
this fact was Miller’s expert opinion.                   Therefore, the court did not abuse its discre-
                                                         tion in deciding to exclude Miller’s testimony
   The court correctly found that Miller pos-            about the fire’s origin.
sesses impressive credentials and experience in
automotive mechanics and electrical systems.                                    IV.
But it also correctly found that he was not                 In regard to their contention that an in lim-
qualified to opine about the precise cause of            ine hearing was necessary, plaintiffs do not
the fire and the area of the car in which it or-         direct us to a single precedent from this court,
iginated. The court’s finding did not require            and none of the opinions they cite from other
complex reasoning, because Miller, in deposi-            courts is persuasive. One of those opinions
tion, repeatedly testified to his lack of experi-        succinctly states the law: “An in limine hearing
ence in fire science.                                    will obviously not be required whenever a
                                                         Daubert objection is raised to a proffer of ex-
   When asked about the interpretation of                pert evidence. Whether to hold one rests in


                                                     3
the sound discretion of the district court.” Pa-
dillas v. Stork-Gamco, Inc., 186 F.3d 412, 418
(3d Cir. 1999). Here the issue was thoroughly
briefed by both parties, and it was not an abuse
of court’s discretion to exclude the testimony
without first holding an in limine hearing.

   AFFIRMED.




                                                   4